Case 1:11-cv-00326-CFC Document 150 Filed 10/03/18 Page 1 of 2 PageID #: 2180



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


WALKER DIGITAL LLC,

                       Plaintiff,
               v.
                                                      C.A. No. 11-326-CFC
CANON U.S.A., INC., ET AL.

                       Defendants.


              STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE

       The plaintiff Walker Digital LLC and defendant Eye-Fi, Inc., pursuant to Fed. R. Civ. P.

41(a)(2) and (c), hereby stipulate to dismiss all claims and counterclaims in this action WITH

PREJUDICE, with each party to bear its own costs, expenses and attorneys’ fees and with each

party knowingly and voluntarily waiving any right, arising under 35 U.S.C. §285 or otherwise, to

make a claim for any costs, attorney fees or other expenses associated with the matters settled by

this Stipulation for Dismissal with Prejudice.

October 3, 2018

BAYARD, P.A.                                         ASHBY & GEDDES

 /s/ Stephen B. Brauerman                             /s/ Steven J. Balick
Stephen B. Brauerman (sb4952)                        Steven J. Balick (sb 2114)
600 N. King Street, Suite 400                        Tiffany Geyer Lydon (sb3950)
Wilmington, DE 19801                                 Andrew Colin Mayo (sb5207)
(302) 655-5000                                       500 Delaware Avenue, 8th Floor
sbrauerman@bayardlaw.com                             P.O. Box 1150
                                                     Wilmington, DE 19899
Attorneys for Plaintiff,                             (302) 654-1888
WALKER DIGITAL, LLC                                  sbalick@ashbygeddes.com
                                                     tlydon@ashbygeddes.com
                                                     amayo@ashbygeddes.com

                                                     Attorneys for Defendant,
                                                     EYE-FI, INC.



                                                 1
Case 1:11-cv-00326-CFC Document 150 Filed 10/03/18 Page 2 of 2 PageID #: 2181



IT IS SO ORDERED, THIS __________ day of ___________________, 2018.


                               ________________________________________________
                               The Honorable Colm F. Connolly




                                        2
